Citation Nr: 0840131	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from March 1948 to December 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the January 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the January 2003 
rating decision is not new and material, and the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 1999, 
April 2001, July 2001, September 2002, March 2004, November 
2006, December 2006, May 2007, November 2007 and June 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that in new and material evidence 
claims such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was 
provided to the veteran via correspondence from the RO.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that he has hearing loss 
that is related to service.  In general, service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when the disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's claim for service connection for bilateral 
hearing loss was previously considered and denied by the RO 
on several occasions.  In June 2001 the veteran was first 
denied service connection for bilateral hearing loss.  That 
decision noted a lack of current diagnosis.  The next rating 
decision from June 2002 confirmed the previous denial, but 
noted that there was medical evidence of current hearing 
loss.  The denial was based on the absence of a medical 
opinion linking current hearing loss to military service.  
The veteran requested reconsideration of this decision and in 
January 2003 another rating decision was issued.

The rating decision from January 2003 noted that there was no 
record of treatment of hearing loss during service or within 
one year of separation from service, and concluded that there 
was no evidence that demonstrated that the veteran's hearing 
loss was incurred in or aggravated by service.  The veteran 
was notified of that decision and of his appellate rights but 
did not appeal that decision before the one year deadline.  
The decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In October 2004 the RO issued an additional 
rating decision denying service connection for bilateral 
hearing loss based on a lack of new and material evidence. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  Regardless 
of how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the January 2003 rating decision consists of private medical 
records from the National Hearing Center, the A to Z 
Southwest Hearing Aid Center and MaxEar Inc., a VA audiology 
progress note from August 2003 and several statements from 
the veteran.

While this evidence is new, in that it was not previously of 
record at the time of the January 2003 rating decision, it is 
not material.  For example, this evidence does not 
demonstrate that bilateral hearing loss was manifested during 
service or within one year of separation from service, and 
does not contain a medical opinion that the hearing loss 
demonstrated following service was in any way related to 
service.  This evidence relates only the veteran's contention 
that his hearing loss is related to service and simply 
documents the presence of a hearing loss of such a degree 
that a hearing aid is required.  It does not suggest that the 
veteran's hearing loss is in any way related to service.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.  Therefore, the Board concludes 
that new and material evidence has not been submitted to 
reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss remains denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


